DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 11/13/2020 has been entered. Claims 1-20 are pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Louis Levenson on 12/18/2020.

The application has been amended as follows:
Please amend Claim 1 to recite the following:
“A device, comprising:
a memory; and
at least one processor communicatively coupled to the memory and configured to:
receive, from within a messaging application, a request to capture an image via a camera; and
provide, responsive to the request, an image capture display view including a real-time image preview based on a continuous feed from the camera; 

provide a send option that, when selected, causes the at least one processor to:
send , the metadata including supplemental content metadata that includes instructions for obtaining the supplemental content and augmented-reality metadata that includes a location of at least one feature of a user in the image and at least a portion of the depth information, to a recipient with the messaging application for rendering of the image combined with the supplemental content at a remote device of the recipient using the instructions and the augmented-reality metadata; and
display the image combined with the supplemental content in a message stream view of the messaging application.”

Please amend Claim 8 to recite the following:
“The device of claim 1, wherein the at least one processor is further configured to:
provide the send option within the image capture display view, wherein the message stream view displays an active messaging thread

Claim 10 to recite the following:
“The device of claim 8, wherein the at least one processor is further configured to send 

Please cancel Claim 11.

Please amend Claim 12 to recite the following:
“The device of claim 8, wherein the at least one processor is configured to 
reduce a resolution of a portion of the image to be covered with the supplemental content without reducing a resolution of other portions of the image; and
send the in the package to the remote device.”

Please amend Claim 15 to recite the following:
“A method, comprising:
receiving, from within a messaging application, a request to capture an image via a camera; and
providing, responsive to the request, an image capture display view including a real-time image preview based on a continuous feed from the camera; 

providing a send option that, when selected, causes the messaging application to:
send a package that includes the image and , the metadata including supplemental content metadata that includes instructions for obtaining the supplemental content and including augmented-reality metadata that includes a location of at least one feature of a user in the image and at least a portion of the depth information, to a recipient for rendering of the image combined with the supplemental content at a remote device of the recipient using the instructions and the augmented-reality metadata; and
display the image combined with the supplemental content in a message stream view of the messaging application.”

Please amend Claim 18 to recite the following:
“A non-transitory computer-readable medium comprising instructions, which when executed by at least one computing device, cause the at least one computing device to perform operations comprising:
receiving, from within a messaging application, a request to capture an image via a camera; 
providing, responsive to the request, an image capture display view including a real-time image preview based on a continuous feed from the camera;
 to obtain depth information from a sensor and combine corresponding supplemental content with an image displayed in the real-time image preview using the depth information, the image having been obtained by the camera; and
providing a send option that, when selected, causes the messaging application to:
send , the metadata including supplemental content metadata that includes instructions for obtaining the supplemental content and augmented-reality metadata that includes a location of at least one feature of a user in the image and at least a portion of the depth information, to a recipient with the messaging application for rendering of the image combined with the supplemental content at a remote device of the recipient using the instructions and the augmented-reality metadata; and
display the image combined with the supplemental content in a message stream view of the messaging application.”

Please amend Claim 19 to recite the following:
“The non-transitory computer-readable medium of claim 18, wherein includes instructions for modifying the image to include the supplemental content.”

Please cancel Claim 20.

REASONS FOR ALLOWANCE
Claims 1-10 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fail to explicitly teach “the messaging application send a package that includes the image and metadata, the metadata including supplemental content metadata that includes instructions for obtaining the supplemental content and augmented-reality metadata that includes a location of at least one feature of a user in the image and at least a portion of the depth information, to a recipient with the messaging application for rendering of the image combined with the supplemental content at a remote device of the recipient using the instructions and the augmented-reality metadata.” Therefore, the prior art of record, taken alone or in combination, fail to teach each and every limitation of the claims 1, 15 and 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455